Citation Nr: 1450179	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  08-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a fractured cervical spine with paralysis to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1981 to June 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In May 2010 and April 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Residuals of a fractured cervical spine with paralysis was not present in service; residuals of a fractured cervical spine with paralysis is unrelated to an injury, disease, or event in service; and residuals of a fractured cervical spine were not caused by or made worse by service-connected lumbosacral strain. .


CONCLUSION OF LAW

The criteria for service connection for residuals of a fractured cervical spine with paralysis, including secondary service connection have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by a letter dated in June 2010.  To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing defect was cured because the claim was readjudicated in a supplemental statement of the case in September 2014.  As for the content of the VCAA notice, the document complied with the specificity requirements of identifying evidence to substantiate a claim, the relative duties of VA and the claimant to obtain evidence and of notice of the elements of the claim. 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records, VA records, private treatment records, and records of the Social Security Administration.   

The Veteran was afforded VA examinations in July 2009 and in July 2014.  As the examination reports and the medical opinion are based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports and medical opinion are adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. 

This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).




Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection will be granted when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310. Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 






The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The scanned copies of the service treatment records are largely illegible. Nevertheless before the records were converted to a digital system, the Board in previous decisions with a physical record noted the service treatment records showed treatment for low back pain on several different occasions, and the diagnoses included lumbar strain, lumbosacral strain, and mechanical low back pain.  The service treatment records were negative for any complaint or injury of the cervical spine.

After service, records of a private chiropractor show that in June 1990 the Veteran complained of low back and neck pain.  Additional medical records from the Social Security Administration show that the Veteran fractured his cervical spine with an apparent spinal cord injury during a motor vehicle accident in September 1990.  The diagnosis was C-8 quadriplegia secondary to a spinal cord injury.  In April 1993, the Veteran's chiropractor expressed the opinion that the Veteran's service related low back injury weakened the spinal musculature, which allowed for greater injury to occur during the vehicle accident.  

On VA examination in December 1993, a VA orthopedist expressed the opinion that the Veteran's low back strain did not affect, in any way, the cervical spine.  The VA examiner indicated that the idea that improved spinal or neck musculature would have prevented the fracture was unsupported.


On VA examination in September 1998, another VA physician stated that there was no MRI or other study that would help to identify if the lumbar spine pathology was a contributing factor to the spinal fracture.  

In April 2003, the private chiropractor reiterated his opinion of April 1993 that the Veteran's spinal musculature was compromised prior to the motor vehicle accident resulting in the increased severity of the subsequent post-service related spinal injuries.  The private chiropractor stated that the service treatment records showed pre-existing lower back pain and spinal weakness, and spinal instability was a common resisual following a back injury that results in a loss of contractility and elastic instability in the muscle tissues.  The private chiropractor stated that his previous opinion was justified and substantiated based on the evidence.  

On VA examination in July 2009, after a review of the Veteran's file, the VA examiner expressed the opinion that that it was less likely than not that the cervical spine paralysis was related to active military service or to the service-related injury.  The VA examiner explained that there was no documentation prior to the motor vehicle accident of lumbar spine instability and there were no records to support the theory of a weakened spine.

In July 2014, after a review of the Veteran's claim file, the VA examiner expressed the opinion that the residuals of the fractured cervical spine were less likely than not caused by or aggravated by service-connected lumbosacral spine strain, because the mechanics of the cervical spine were anatomically different from lumbosacral strain.    

In statements and testimony, the Veteran asserted that the injuries he sustained in the motor vehicle accident after service would not have been as severe if it were not for service-connected lumbosacral strain.  The Veteran asserted that the service-connected low back disability progressed and encompassed the neck disability.



Analysis

The Veteran does not assert and the record does not show that the Veteran suffered an injury to the cervical spine in service.

Residuals of a fractured spine with paralysis is not a chronic disease listed under 38 C.F.R. § 3.309(a), and the theories of service connection pertaining to chronicity and continuity of symptomatology do not apply, and thus the chronicity and continuity of symptomatology avenue to service connection is not available.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease). 

On the question of whether the Veteran's fractured cervical spine was caused or aggravated by the service-connected lumbosacral strain, to the extent the Veteran asserts that there is an association between the cervical spine fracture and the service-connected lumbosacral strain, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, training, or experience.

As the Veteran as a lay person is not competent to diagnose a fractured cervical spine based on personal observation, any inference based on what is not personally observable cannot be competent evidence.

And it is not argued that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the question of secondary service connection.  Thus, the Veteran's lay statements are afforded no probative value.


The competent medical evidence of record includes the favorable opinion of a private chiropractor and the negative VA opinions in July 2009 and in July 2014.

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is fully articulated, that is, unequivocally stated, whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

The Veteran's private chiropractor expressed the opinion that the spinal musculature of the lumbosacral spine was compromised before the vehicle accident in 1990, which resulted in greater injury to the cervical spine from the accident.  While it is asserted that the spinal musculature was compromised before the accident, the opinion is not supported by any clinical finding.  Rather the treatment records before the accident contain no reference to weakened lumbosacral musculature.  Accordingly, the Board affords the opinion has support in the record and has little probative value.

As for the opinion of the VA examiner is December 1993, the VA examiner found that the lumbosacral strain did not have an effect in any way on the cervical spine fracture, that is, did not cause or make the fracture worse.  As for the opinion of the VA examiner in September 1998, the VA examiner was unable to state whether the lumbar spine pathology contributed to the spinal fracture, because of the lack of any evidence, MRI or CT scan or other studies, that could identify any pathology of the lumbosacral spine that could have contributed to the cervical spine injury.  As for the opinion of the VA examiner in July 2009, the VA examiner stated that it was less likely than not that the cervical spine paralysis was related to the service-connected lumbosacral disability, because there was no objective evidence of lumbar spine instability. 



As for the opinion of the VA examiner in July 2014, a VA examiner expressed the opinion that it was less likely than not that the cervical spine fracture was caused by or aggravated by the service-connected lumbosacral strain, because of the difference anatomical mechanics of the cervical spine and the lumbosacral spine.

Weighing the opinion of the private chiropractor against the opinions of the VA examiners, the Board finds that the negative opinions outweigh the opinion of the private chiropractor, because the rationale offered by the private chiropractor is not supported by the record.  Accordingly, as the preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.


ORDER

Service connection for residuals of a fractured cervical spine with paralysis to include as secondary to service-connected lumbosacral strain is denied.



____________________________________________
George E. Guido
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


